The Honorable Tilman M. Bishop State Senator 2697 G. Road Grand Junction, Colorado 81501
Dear Senator Bishop:
This is in response to your October 1, 1979 request for an attorney general opinion concerning the effect of S.B. 383 as enacted in the 1979 legislative session.
QUESTION PRESENTED AND CONCLUSION
Specifically, you ask whether monies received by county commissioners under C.R.S. 1973, 30-28-133(4)(a)(II) (1977 Repl. Vol.) prior to the passage of S.B. 383 may now be used for the development of parks as well as for land acquisition for park purposes.
     The answer to your question is "yes;" the funds held by county commissioners pursuant to this section may now be used for park development and in site acquisition for park purposes.
ANALYSIS
Subsection 30-28-133(4)(a) as originally enacted authorized county commissioners to require and to receive land or money payments from subdividers to be used for park land acquisition purposes. S.B. 383 (1979) amended this subsection to authorize boards of county commissioners to sell such dedicated lands at the request of affected entities and to apply all monies received either to park land acquisition or park development purposes. The amendatory language of S.B. 383 applies without distinction to all lands and monies held by county commissioners under this subsection. Since the bill makes no distinction between land and funds acquired before its effective date (July 1, 1979) and property which may be received subsequent to its enactment, its terms must be applied equally to both. Where a statute's language is plain and admits of no more than one meaning it must be held to mean what it plainly expresses. 2A Sands, Sutherland's Statutory Construction, section 46.01 (1973 Ed.).
SUMMARY
In summary, all funds held by county commissioners under C.R.S. 1973, 30-28-133(4)(a)(II) as amended by S.B. 383 (1979) may be expended either in purchasing land or in its development provided it is done for park purposes.
Very truly yours,
                              J.D. MacFARLANE Attorney General
LEGISLATIVE BILLS COUNTIES
S.B. 383 (1979)
C.R.S. 1973, 30-28-133(4)(a)(II)
LEGISLATIVE BRANCH Senate
All funds held by county commissioners under C.R.S. 1973,30-28-133(4)(a)(II) as amended by S.B. 383 (1979) may be expenses either for purchasing land or for its development for park purposes.